Citation Nr: 0605807	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  05-33 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure and/or radiation.

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Linton C. Kilpatrick, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1945 to January 1947.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran provided testimony at a hearing in January 2006 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

By correspondence dated February 2, 2006, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

The claim of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prostate cancer, first shown in 2001, is not related to 
the appellant's service, and is not related to his service in 
Osaka, Japan, during which it is not shown that he was 
exposed to ionizing radiation.

2.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and is not permanently housebound.

3.  The veteran is not unable to feed, bath or essentially 
clothe himself; he is not bedridden; and he is not incapable 
of attending to the needs of nature without assistance.

4.  The veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.311 (2005).

2.  The criteria for entitlement to special monthly pension 
have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in May 2004 in 
which the RO advised the veteran of the type of evidence 
necessary to substantiate his claims.  In this letter, the RO 
also advised the veteran of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the May 2004 letter did not specifically instruct 
the appellant to provide all pertinent evidence related to 
his claims, the May 2005 Statement of the Case (SOC) did.  
The content of the notice provided to the appellant as part 
of the SOC fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to the VA notice, but 
the actions taken by VA have essentially cured the error in 
the timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.

The Board has considered the possibility of obtaining VA 
medical examinations and/or opinions that specifically 
addresses the issue of whether the veteran's claimed prostate 
cancer and hearing loss disorders are in any way related to 
his military service.  See 38 U.S.C.A. § 5103A(d), calling 
for an examination or opinion when necessary to make a 
decision on a claim.  However, as will be discussed in 
greater detail below, there is no mention of either disorder 
in the veteran's service medical records.  There is also no 
medical opinion on file relating either prostate cancer or 
hearing loss (which, incidentally, is not shown) to the 
veteran's period of service.  Consequently, the Board finds 
that an examination or opinion is not "necessary" under the 
provisions of 38 U.S.C.A. § 5103A(d).  See also 38 C.F.R. 
§ 3.159(4).  

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.  

Factual Background

The veteran claims that service connection is warranted for 
prostate cancer because during his service in Japan (from 
August 1945 to December 1946) he developed mumps, which 
spread throughout his body, eventually causing him to develop 
prostate cancer.  See December 2004 notice of disagreement.  
The Board parenthetically notes that while mumps were 
diagnosed (as cured) in January 1946, this treatment record 
involved treatment afforded the veteran in the United States.  
Other medical records, including those dated in August and 
September 1945, and April 1946 (all dates in which he claims 
to have been in Japan), show that the veteran received 
medical treatment within the United States.  The veteran also 
claims to have been exposed to radiation while in Japan, 
following the attacks on Hiroshima and Nagasaki.  Id.  He 
attributes his claimed hearing loss to noise exposure brought 
about by performing mining activities while stationed in 
Japan.  Id.  Finally, the veteran claims to be unable to 
either attend to himself or to perform daily activities.  He 
attributes this to various health-related problems, including 
arthritis, prostate cancer, asthma, chronic back pain, and 
"dispepsia" [sic].  Id.  

An official record, an Army of the United States Separation 
Qualification Record, received by VA in March 1947, shows 
that the veteran served in Osaka, Japan for 8 months.  
However, there is nothing in the record showing that he had 
any official military duties within a 10 mile radius of 
either Hiroshima or Nagasaki.  

The veteran's service medical records show that at the time 
of his August 1945 enlistment examination, clinical 
evaluation of the veteran showed no pertinent abnormalities.  
His December 1946 separation examination also showed normal 
clinical evaluation findings.  Concerning his instant hearing 
loss claim, hearing examination conducted at each of these 
examinations showed similar findings; 15/15 (whispered voice 
testing).  

On December 1963 VA general medical examination the veteran's 
hearing response was normal on spoken voice testing.  
Prostate cancer was not shown.  

A November 1975 VA clinical record includes a diagnosis of 
benign prostatic hypertrophy.

On January 1982 VA general medical examination no hearing 
loss was noted.  Prostate cancer was not shown.  

The report of a November 1990 VA general medical examination 
included neither findings reflective of prostate cancer nor 
hearing loss.  

A private medical report, dated in December 2001, includes a 
diagnosis of prostatic adenocarcinoma.  Another private 
medical record, dated in March 2002, shows a diagnosis of 
Gleason's 7 adenocarcinoma involving the prostate.  

VA outpatient treatment records dated in April and July 2002 
show a diagnosis of prostate cancer.

An undated VA Medical Statement for Consideration of Aid and 
Attendance, signed by the veteran's primary care physician in 
the VA health system (see January 2006 letter), shows that 
the veteran was able to walk unaided, feed himself, care for 
needs of nature, able to sit up, leave him without 
assistance.  The physician added that the veteran needed 
assistance in bathing and tending to other hygiene needs, 
that he was confined to bed, and that he did not need nursing 
home care.  

An April 2005 deferred rating decision shows that the veteran 
served in Osaka, Japan for eight months (April to November 
1946) as a truck driver.  It was also noted that the veteran 
did not serve within 10 miles of Hiroshima or Nagasaki.  

A January 2006 letter from The Greenville Clinic, and signed 
by a physician who indicated that he was the veteran's 
primary care provider with the VA health system, shows that 
the physician indicated that the veteran's daughter had 
informed him that the veteran needed someone home with him 
most of the time because he was becoming "more forgetful and 
confused at times."  He noted that the veteran's daughter 
had informed him that the veteran sometimes forgot to take 
his medications, and that he had forgotten to turn of the 
stove burner.  The physician noted that mental examination of 
the veteran had shown him to suffer from moderate cognitive 
impairment.  

In the course of his January 2006 hearing conducted by the 
undersigned, the veteran again detailed having mumps during 
his military service, which was accompanied by swelling in 
his groin area.  See page 5 of hearing transcript 
(transcript).  He essentially added that his inservice mumps 
had led him to develop prostate cancer.  See pages 7 and 8 of 
transcript.  The veteran added that his claimed hearing loss 
was due to noise exposure which occurred in Japan.  See page 
8 of transcript.  The veteran also indicated that he could 
dress himself (needing help with his shoes), feed himself, 
and go to the bathroom by himself.  He added that he needed 
help leaving his home.  See page 11 of transcript.  


Analysis

Prostate Cancer

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Under the laws administered by VA, service connection for 
conditions claimed as due to exposure to ionizing radiation 
in service may be accomplished in three different ways.  
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
(Fed. Cir. 1977), cert. denied, 118 S. Ct. 1171 (1998).

Under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), service incurrence may be presumed for certain 
listed diseases in a "radiation-exposed veteran."  A 
radiation exposed veteran is a veteran who participated in a 
radiation-risk activity while on active duty.  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  Radiation risk 
activity means either on site participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, between August 6, 
1945 and July 1, 1946; or internment as a prisoner of war in 
Japan during World War II which resulted in an opportunity 
for exposure to ionizing radiation comparable to that of 
veterans who occupied Hiroshima or Nagasaki, Japan, as 
described above.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. §§ 
3.309(d)(3)(ii).

In order to establish a claim under 38 C.F.R. § 3.311(b), the 
veteran must first have been exposed to ionizing radiation 
while in service.  Second, he must have subsequently 
developed one of the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b)(2).  Finally, the disease must have become 
manifest during the requisite latency period. 38 C.F.R. § 
3.311(b)(5).

The medical evidence of record shows that the veteran has 
prostate cancer.  This is one of the enumerated radiogenic 
diseases under 38 C.F.R. § 3.311(b)(2).  The veteran 
attributes his prostate cancer to either having mumps during 
his military service or to his having been exposed to 
radiation while near Hiroshima and Nagasaki.  Prostate cancer 
was not diagnosed during the veteran's period of service, and 
the veteran has not claimed otherwise.  Consequently, direct 
service connection, i.e., on the basis that chronic 
disability became manifested during active service and has 
persisted since, is not warranted.  The earliest competent 
(medical) evidence of prostate cancer or having problems with 
his prostate is many years after service.  Such a lapse of 
time between service separation (1947) and the earliest 
documentation of current prostate cancer is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And the 
record is devoid of any medical opinion which relates any 
prostate cancer to service or to any event therein.  

As noted, prostate cancer is not listed in 38 C.F.R. 
§ 3.309(d), but is listed in 38 C.F.R. § 3.311(b)(2)(i).  
There is, though, no indication the appellant was exposed to 
ionizing radiation as a result of participation in the 
occupation of either Hiroshima or Nagasaki.  This point is 
crucial, for the claim of service connection for prostate 
cancer can only be sustained under the criteria of 38 C.F.R. 
§ 3.311 if there is evidence the appellant was exposed to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima, Japan, from September 1945 until 
March 1946.  In this regard, the Board notes that the veteran 
has not claimed exposure to radiation on any other basis.

To this, as previously mentioned, an official record, an Army 
of the United States Separation Qualification Record, shows 
that the veteran served in Osaka, Japan for 8 months.  
However, there is nothing in the record showing that he had 
any official military duties within a 10 mile radius of 
either Hiroshima or Nagasaki.  No official record supports 
his claim that he was in either Nagasaki or Hiroshima, and is 
a radiation exposed veteran.  

Without competent evidence of a nexus between current 
prostate cancer and service, service connection for such 
disability is not warranted.  The veteran's statements and 
testimony relating his prostate cancer to service cannot by 
themselves establish that this is so.  As a layperson, he is 
not competent to opine regarding the etiology of a disease or 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The preponderance of the evidence is against the 
veteran's claim.  Hence, it must be denied.

The Board observes that the RO, in its adjudication of this 
claim, framed the issue as if the veteran had claimed that 
his prostate cancer was due to his being exposed to 
herbicides during his military service.  While following its 
review of the record it is unclear to the Board at which time 
the veteran informed VA that his prostate cancer may have in 
some way been related to his exposure to herbicides during 
his military service, and while prostate cancer is listed 
among diseases listed within 38 C.F.R. § 3.309(e) (Disease 
associated with exposure to certain herbicide agents), as the 
veteran did not serve in the Republic of Vietnam, entitlement 
to service connection on such a presumptive basis is clearly 
not for application.  See also 38 C.F.R. § 3.307(a)(6).  In 
this regard, there is no evidence showing that the veteran 
served in Vietnam, thereby entitling him to the presumption 
of Agent Orange exposure.  Moreover, there is no evidence 
showing that he was exposed to Agent Orange during his World 
War II service.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


SMP

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.351(a)(1).  The need for A&A means helplessness or being so 
nearly helpless as to require the regular A&A of another 
person.  38 C.F.R. § 3.351(b). A veteran will be considered 
in need of regular A&A if he (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200, or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for A&A under the criteria set forth in 38 
C.F.R. § 3.352(a). 38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular A&A (38 C.F.R. § 3.351(c)(3)): inability 
of a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment. 
"Bedridden" will be a proper basis for the determination. For 
the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed. The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice. It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1, 1999) held that 
it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least 1 of the enumerated factors to be present; and that, 
because the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the enumerated 
factors.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular A&A shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the Schedule for Rating 
Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) a veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

In this case, the veteran contends that he is entitled to SMP 
based on A&A or housebound status, due to his various 
nonservice-connected disabilities.

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that neither the 
criteria for SMP based on A&A nor on housebound status are 
met.

Based upon the evidence of record, the Board finds the 
veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and is not permanently housebound.  He 
does not claim, nor is it shown, that he is confined to his 
dwelling or institutionalized, that he is unable to feed or 
clothe himself, that he is bedridden or incapable of 
attending to the needs of nature without assistance.  
Regarding the question of whether or not the veteran is 
bedridden, the above-discussed undated VA Medical Statement 
for Consideration of Aid and Attendance report contains 
somewhat conflicting evidence.  The report says that while 
the veteran is confined to bed, it also indicates that he can 
leave his home without assistance.  His disabilities (all 
nonservice-connected), when considered in conjunction with 
each other, do not result in his inability to care for most 
of his daily personal needs without regular personal 
assistance from others, nor do they result in an inability to 
protect himself from the hazards and dangers of his daily 
environment.  The medical evidence simply, to include the 
January 2006 finding of "moderate" cognitive impairment, 
does not demonstrate any incapacity requiring care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.  Therefore, the 
Board finds entitlement to special monthly pension benefits 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert, 
supra.  Here, the preponderance of the evidence is against 
the veteran's claim.


ORDER

Service connection for prostate cancer is denied.

Entitlement to special monthly pension is denied.


REMAND

The veteran claims that he has hearing loss due to noise 
exposure while in service.  He claims that he drove loud 
trucks and that he was exposed to artillery fire.  The 
veteran claimed he had difficulty hearing during the hearing.  
The veteran should be scheduled for a VA examination to 
determine whether he currently has hearing loss which is 
related to service.

1.  Schedule the veteran for a VA ear 
examination to determine the nature and 
etiology of any current hearing loss 
found.  The examiner, based on a review 
of the record, should give a medical 
opinion as to whether the veteran 
currently has hearing loss which is 
related to service, including noise 
exposure therein.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


